        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 1 of 48




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA



                                                   )
SPRING PHARMACEUTICALS, LLC,                       )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )   Case No. 2:18-cv-04553
                                                   )
RETROPHIN, INC.; MARTIN SHKRELI;                   )   JURY TRIAL DEMANDED
MISSION PHARMACAL COMPANY;                         )
ALAMO PHARMA SERVICES, INC.; and                   )
EVERSANA LIFE SCIENCE SERVICES,                        FILED UNDER
                                                         PUBLIC    SEAL
                                                                VERSION
                                                   )
LLC,                                               )
                                                   )
               Defendants.                         )


                                   AMENDED COMPLAINT

       NOW COMES Plaintiff Spring Pharmaceuticals, LLC (“Spring” or “Plaintiff”), by and

through its undersigned counsel, and for its Complaint against Defendants Retrophin, Inc.

(“Retrophin”); Martin Shkreli (“Shkreli”); Mission Pharmacal Company (“Mission”); Alamo

Pharma Services, Inc. (“Alamo”); and Eversana Life Sciences Services, LLC (“Eversana”)

(collectively, “Defendants”), states as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for damages and permanent injunctive relief against Defendants

for violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, Sections 4 and 16 of

the Clayton Act, 15 U.S.C. §§ 15(a) and 26, and state antitrust and unfair competition laws

pursuant to the common laws of the Commonwealth of Pennsylvania.

       2.      Starting in 2014, Defendants established and maintained an unlawful monopoly

over Thiola, a prescription pharmaceutical product used to treat patients suffering from a chronic
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 2 of 48




genetic disease known as cystinuria, which causes recurring kidney stones. The active ingredient

in Thiola is tiopronin. Thiola is not covered by any patents or regulatory exclusivities. Despite

being off-patent, there is no generic version of Thiola, precisely because Defendants’ exclusionary

and unlawful conduct has prevented and delayed the development of such a product. As detailed

herein, Defendants acted in concert to manufacture and distribute Thiola on a direct-to-patient

basis, a scheme designed to preclude generic entry, foreclose competition, and preserve monopoly

power in violation of federal and state antitrust laws.

       3.      Despite its lack of patent protection, Thiola was the only tiopronin product

approved by the federal Food and Drug Administration (“FDA”) when Retrophin acquired the

exclusive right to distribute the drug. As a result of Defendants’ unlawful conduct, Plaintiff—a

pharmaceutical company intending and preparing to bring a lower-cost, competing generic version

of Thiola to market—was unable to access samples of Thiola to perform the testing required by

FDA, and was thereby excluded from the marketplace. Defendants, meanwhile, have been able to

set and preserve monopoly-level prices, leaving potential competitors, patients, health care payers,

and taxpayers to suffer the effects of Defendants’ illegal monopoly.

       4.      This unlawful monopoly was initially implemented by Defendant Martin Shkreli,

the founder and original CEO of Retrophin. Under Shkreli’s direction, Retrophin’s business model

was to acquire off-patent, sole-source drugs, move the drugs into a restricted distribution system

designed to prevent generic entry, and raise their prices by staggering amounts.

       5.      Media reports on Thiola and other extraordinary price hikes on off-patent

pharmaceutical products led to bipartisan congressional investigations by both the House of

Representatives and the Senate. In December 2016, following its investigation, the Senate

produced a 130-page report, entitled, “Sudden Price Spikes in Off-Patent Prescription Drugs: The



                                                  2
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 3 of 48




Monopoly Business Model that Harms Patients, Taxpayers, and the U.S. Health Care System” (the

“Senate Report”).1

           6.       As evidenced by the Senate Report and other public documents, Thiola is a prime

example of Shkreli and Retrophin’s monopolistic business model at work, in concert with

Defendants Mission and Alamo.

           7.       Mission, a pharmaceuticals manufacturer, brought Thiola to market in the late

1980s. In May 2014, however, Mission entered into an agreement with Retrophin, pursuant to

which Retrophin obtained an exclusive license to market, sell, and commercialize Thiola in the

United States. Mission also agreed that it would not sell, distribute, or supply its own generic

version of Thiola unless a third party’s generic version of Thiola entered the market first. In

exchange, Mission received a $3 million up-front payment, a guaranteed royalty tied to product

sales, and additional compensation through the employment of its formerly owned sales-force

subsidiary, Alamo.

           8.       Shortly after acquiring the rights to Thiola, Retrophin implemented its unlawful

business plan: it removed the product from pharmacy shelves and moved Thiola into a closed

distribution system—a strategy intended to “prevent[] generics from accessing the product[.]”2

Thiola is only available through a single specialty pharmacy under Retrophin’s careful watch:

Dohmen Life Sciences Services, LLC (“Dohmen”). Dohmen was sold by its parent company, and

the new owners changed the name in October 2018 to Eversana Life Science Services LLC, the

defendant here. In exchange for its appointment by Retrophin as the sole pharmacy outlet for


1
 The Senate Report is available at: https://www.aging.senate.gov/imo/media/doc/Drug%20Pricing%20Report.pdf.
The full compendium of public exhibits to the Senate Report is available at: Sudden Price Spikes in Decades-Old Rx
Drugs: Inside the Monopoly Business Model, U.S. SENATE SPECIAL COMM. ON AGING (Mar. 17, 2016),
https://www.aging.senate.gov/hearings/sudden-price-spikes-in-decades-old-rx-drugs-inside-the-monopoly-business-
model.
2
    Senate Report Hr’g Ex. 18 at 8.

                                                        3
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 4 of 48




Thiola in the United States, Eversana agreed to, among other things, refuse any request by generic

drug manufacturers to purchase Thiola. This distribution scheme thwarted generic competition by

ensuring that generic manufacturers could not access sufficient quantities of Thiola necessary to

develop a generic formulation and conduct the necessary head-to-head “bioequivalence” testing

of their proposed generic formulation with Thiola, testing required by FDA to confirm that a

generic version of an approved brand product is equivalently effective and safe for human use.

           9.       After acquiring exclusive rights to Thiola and moving it into a closed distribution

system, Retrophin proceeded to spike the price of Thiola—a product Retrophin touted publicly as

“an incredible medicine for people suffering from cystinuria” and “the standard of care for this

disease.”3 Indeed, shortly after Retrophin acquired the rights to Thiola, a pharmaceutical product

that first went on the market in 1988, Retrophin increased its price from $1.50 a tablet to $30 per

tablet—an increase of nearly 2,000%. Moreover, Mission expressly agreed that it would not “sell,

distribute, and supply its own generic version of [Thiola]” unless another first entered the market—

an impossibility under Defendants’ scheme.4 In other words, Mission agreed to stay out of the

market to prop up Thiola’s price. The clear purpose and effect of Defendants’ agreement was to

unduly restrain trade. Retrophin’s sudden exclusive right to market, sell, and commercialize Thiola

quickly allowed for massive price increases benefitting only Defendants.

           10.      Internal documents showcase Retrophin’s intent to exclude generic competitors and

to price gouge the American public. In a May 3, 2014 email exchange with an investor, for

example, Shkreli was candid about his motivation for acquiring Thiola: “The next generation of

pharma guys (or the smart ones) understand the inelasticity of certain products. . .. We’d pay $1m



3
    Senate Report Hr’g Ex. 1 at 1.
4
    See Trademark License & Supply Agreement at 7, ECF No. 41-2.

                                                       4
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 5 of 48




to acquire a drug called Thiola, which is the only treatment for a rare disease called cystinuria . . ..

The drug does $1.2m in sales. It is woefully underpriced and would not stop selling at orphan

prices. With new pricing we estimate sales of $20 to $40 million. Almost 95% EBITDA

margins . . .. A $100m present for you this morning.”5

           11.      With its investors, Retrophin was candid about the purpose of its restricted

distribution system, highlighting it in one May 2014 presentation: “Closed distribution system

prevents generics from accessing the product for bioequivalence studies.”6 The company was

equally blunt during its May 30, 2014 conference call announcing the Thiola deal: “We do not sell

Retrophin products to generic companies.”7 Retrophin further noted, “The whole model that

generics rely upon is turned upside down with specialty pharmacy distribution.”8

           12.      Retrophin’s rationale is clear: by preventing generics from purchasing samples

necessary to conduct required testing, it precluded generics from entering the market at all—

preserving its ability to set monopoly prices and reap supracompetitive profits from the sales of a

vital health product.

           13.      After Shkreli left Retrophin in October 2014, Retrophin, Mission, Alamo, and

Eversana continued to use—and profit from—the exclusive licensing agreement and restricted

distribution scheme designed to prevent generic competition. Indeed, each of Retrophin, Mission,

Alamo, and Eversana refused to sell samples of Thiola to Plaintiff, even at market price, and

thereby prevented Plaintiff from conducting FDA-required studies and entering the marketplace.

Since at least May 2014, Defendants’ exclusive and anticompetitive scheme has worked to benefit



5
    Senate Report Hr’g Ex. 10 at 1-2 (emphasis added).
6
    Senate Report Hr’g Ex. 18 at 8 (emphasis added).
7
    Senate Report Hr’g Ex. 1 at 3.
8
    Id.

                                                         5
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 6 of 48




Defendants and to injure generics and consumers alike: there is no generic version of Thiola on

the market, and the supracompetitive pricing of Thiola continues to benefit Defendants.

        14.     As alleged in detail below, Defendants repeatedly prevented and delayed Spring

from entering the market with a competitive bioequivalent generic version of Thiola by refusing

to sell Spring samples that would allow Spring to develop the generic product and obtain FDA

approval




        Spring seeks relief to redress these injuries caused by Defendants’ anticompetitive scheme.

        15.     The Federal Trade Commission (“FTC”) is investigating Retrophin, Eversana, and

Mission for their unfair and anticompetitive business practices. Upon information and belief, in

the summer of 2019, the FTC opened an investigation to determine whether Retrophin, Eversana,

Mission, or their affiliates engaged in unfair methods of competition in violation of Section 5 of

the FTC Act, 15 U.S.C. § 45, with regard to the development, sale, pricing, or marketing of certain

drugs, including Thiola.10

                                              PARTIES

        16.     Plaintiff Spring Pharmaceuticals, LLC is a Virginia limited liability company with

its principal place of business in Virginia Beach, Virginia. Spring was formed on November 6,

2017, for the purpose of developing generic pharmaceuticals as alternatives to overpriced brand-

name products.




9
 CDMOs are specialized service providers that develop and manufacture pharmaceutical products for client
companies.
10
  Retrophin announced in August 2019 that it received a Civil Investigative Demand (“CID”) from the FTC.
Retrophin, Inc., Quarterly Report at 32 (Form 10-Q) (Aug. 6, 2019).

                                                   6
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 7 of 48




       17.     Defendant Retrophin, Inc. is a publicly traded corporation organized under the laws

of the State of Delaware, with its principal place of business in San Diego, California. Retrophin

sells three drugs, including Thiola. Martin Shkreli, then CEO of Retrophin, and others negotiated

the subject Trademark License & Supply Agreement, dated May 29, 2014 (the “Agreement”),

while working for Retrophin in New York, New York.

       18.     Defendant Martin Shkreli, an incarcerated individual, resides in Pennsylvania at

Federal Correctional Institution Allenwood Low following his August 2017 conviction on

securities fraud charges. Prior to his incarceration, Shkreli was domiciled in New York. Defendant

Shkreli signed the Agreement on behalf of Retrophin.

       19.     Defendant Mission Pharmacal Company is a corporation organized under the laws

of the State of Texas, with its principal place of business in San Antonio, Texas. Mission’s

“Commercial Office” is located at 77 N. Broad Street, Doylestown, Pennsylvania. Mission’s Vice

President of Corporate Business Development, located in Doylestown, Pennsylvania, negotiated

the Agreement on behalf of Mission.

       20.     Defendant Alamo Pharma Services, Inc. is a corporation organized under the laws

of the State of Delaware, with its principal place of business at 77 N. Broad Street, Doylestown,

Pennsylvania. Alamo was formerly a wholly-owned subsidiary of Mission identified as the

exclusive sales services provider to Retrophin under the Agreement.

       21.     Defendant Eversana Life Science Services, LLC is a limited liability company

under the laws of Delaware, with its principal place of business at 190 N. Milwaukee Street

Milwaukee, WI 53202. Eversana is registered to do business in Pennsylvania and has a physical

business location in this District. Eversana serves as the exclusive pharmacy outlet for Thiola in

the United States.



                                                7
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 8 of 48




                                 JURISDICTION AND VENUE

        22.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this action arises under the antitrust laws of the United States, including Sections

1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and Sections 4 and 16 of the Clayton Act, 15

U.S.C. §§ 15(a) and 26. Additionally, pursuant to 28 U.S.C. § 1367, this Court has supplemental

jurisdiction over Plaintiff’s state law claim, which arises from the same set of facts, and forms part

of the same case or controversy, as its federal claims.

        23.      This Court has personal jurisdiction over Defendant Mission under 42 Pa. Cons.

Stat. §§ 5301, 5322, and 15 U.S.C. § 22. Mission has engaged in systematic, purposeful, and

continuous contacts in this judicial district. Mission’s commercial office is located in this judicial

district and, on information and belief, Mission transacts business by, among other things, offering

to sell, selling, and shipping pharmaceutical products, including Thiola, into or through this

judicial district.

        24.      This Court has personal jurisdiction over Defendant Alamo under 42 Pa. Cons. Stat.

§ 5301 and 15 U.S.C. § 22. Alamo is a corporation with its principal place of business in this

judicial district and is registered to transact business in Pennsylvania as a foreign corporation. On

information and belief, Alamo transacts business by, among other things, offering to sell and

selling pharmaceutical products, including Thiola, throughout this judicial district. Moreover,

Alamo has consented to personal jurisdiction in this forum in this litigation.

        25.      This Court has personal jurisdiction over Defendant Retrophin under 42 Pa. Cons.

Stat. §§ 5301, 5322, and 15 U.S.C. § 22. Retrophin is registered to transact business in

Pennsylvania as a foreign corporation and has been approved by the Pennsylvania Department of

Human Services as a participating drug company in the State’s Medical Assistance Program. On



                                                  8
          Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 9 of 48




information and belief, Retrophin transacts business by, among other things, offering to sell and

selling pharmaceutical products, including Thiola, throughout this judicial district. Moreover,

Retrophin has consented to personal jurisdiction in this forum in this litigation.

        26.      This Court has personal jurisdiction over Defendant Shkreli under 42 Pa. Cons.

Stat. § 5322. Shkreli, among other things, negotiated and contracted with a Pennsylvania-based

representative of Mission to supply, offer to sell, and sell pharmaceuticals in Pennsylvania, thereby

causing anticompetitive harm in this judicial district. Additionally, this Court has personal

jurisdiction over Shkreli because he is physically present and may be served with process in

Pennsylvania.

        27.      This Court has personal jurisdiction over Defendant Eversana under 42 Pa. Cons.

Stat. § 5322. Eversana is registered to transact business in Pennsylvania as a foreign corporation

and has a physical presence in the district. On information and belief, Eversana, both now and

when previously doing business under the name Dohmen Life Science Services, LLC, transacts

business into or through this judicial district by, among other things, offering to sell, selling, and

shipping pharmaceutical products, including Thiola, throughout this judicial district.

        28.      A substantial part of the events giving rise to the claims asserted in this Complaint

took place in this judicial district. For example, Mission’s business development representative

negotiated and finalized the Agreement from his office in Doylestown, Pennsylvania.11 This

exclusive contract led to, and is in substantial furtherance of, the complained-of misconduct.

Plaintiff also requested Thiola samples from Alamo’s Doylestown, Pennsylvania office, and was

denied those samples. On information and belief, certain Retrophin employees responsible for




 Senate Report Hr’g Ex. 17 at 1 (Email from Jim Self, Vice President of Corp. Bus. Dev., Mission, to Martin Shkreli,
11

CEO, Retrophin (May 30, 2014) (“At Mission we have a [Business Development] team of 1”)).

                                                         9
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 10 of 48




promoting Thiola are Pennsylvania residents. Thiola is listed on Pennsylvania’s Medicare

formulary and, on information and belief, patients located in the State of Pennsylvania are

prescribed and use Thiola. On information and belief, doctors in Pennsylvania have received

payments from Defendants Retrophin and Mission related to the promotion of Defendants’

products. Moreover, Defendants Alamo, Mission, and Retrophin are found in and/or transact

business in this district. Each Defendant is subject to personal jurisdiction in this judicial district.

Venue is therefore proper in the Eastern District of Pennsylvania pursuant to 15 U.S.C. §§ 15 and

22, and 28 U.S.C. § 1391.

                                   FACTUAL BACKGROUND

Statutory and Regulatory Background: Generic Competition

       29.     In 1984, Congress enacted the Drug Price Competition and Patent Term Restoration

Act (commonly known as the “Hatch-Waxman Act”) to ensure the availability of low-cost generic

drugs for millions of Americans, recognizing the benefit of generic competition with respect to

patient care and consumer savings. See 21 U.S.C. § 355(j).

       30.     Specifically, Congress authorized an expedited procedure for FDA approval of

generic drugs, eliminating the need for a firm seeking to market a generic version of a brand

manufacturer’s product to conduct lengthy and expensive clinical trials to demonstrate its

product’s safety and efficacy. Instead, under the Hatch-Waxman Act, the generic firm may rely on

the FDA’s previous finding of safety and effectiveness with respect to the brand product—so long

as the firm is able to demonstrate that the proposed generic is biologically equivalent to, and has

the same active ingredients, route of administration, dosage form, strength, labeling, and

conditions of use as, that brand drug. See id. §§ 355(j)(2)(A)(i)‒(v). This demonstration establishes

the generic as a bioequivalent product of the brand drug.



                                                  10
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 11 of 48




        31.     Under the governing statute, “[a] drug shall be considered to be bioequivalent to a

listed drug” only if “the rate and extent of absorption of the drug do not show a significant

difference from the rate and extent of absorption of the listed drug when administered at the same

molar dose of the therapeutic ingredient under similar experimental conditions in either a single

dose or multiple doses[.]” See id. § 355(j)(8)(B)(i). The “listed drug,” in turn, refers to the

particular FDA-approved brand drug at issue. See id. § 355(j)(7).

        32.     This means that generic manufacturers must obtain samples of the brand product

in order to conduct FDA-required bioequivalence studies before being approved for the United

States market. According to FDA, “[g]eneric manufacturers need anywhere from 2,000 to 5,000

doses of the branded drug in order to run studies to prove their generic medicine is the same as the

branded drug.”12

        33.     In June 2017, in an effort to promote generic competition, FDA began publishing a

list of off-patent, off-exclusivity brand products without approved generics, including tiopronin

(Thiola).13 Shortly thereafter, in July 2017, FDA issued draft guidance on the recommended testing

for approval of a generic version of Thiola. Specifically, the FDA recommends a two-way

crossover in-vivo bioequivalence study comparing the proposed generic formulation to Thiola in

test subjects. The FDA draft guidance further guides a generic applicant to “[c]onduct comparative




12
  Statement from FDA Commissioner Scott Gottlieb, M.D., on new agency actions to further deter ‘gaming’ of the
generic drug approval process by the use of citizen petitions, U.S. FOOD & DRUG ADMIN. (Oct. 2, 2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm622252 htm.
13
  FDA Tackles Drug Competition to Improve Patient Access, U.S. FOOD & DRUG ADMIN. (June 27, 2017),
https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm564725.htm; see also List of Off-Patent, Off-
Exclusivity Drugs without an Approved Generic, U.S. FOOD & DRUG ADMIN. (Dec. 2019), https://www.fda.gov/
media/133524/download.



                                                     11
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 12 of 48




dissolution testing on 12 dosage units each of all strengths of the test and reference product [i.e.,

Thiola].”14 Absent samples of Thiola, the necessary testing cannot be undertaken.

       34.     Usually, a generic manufacturer can purchase adequate amounts of the brand

product for drug development and testing through normal distribution channels, such as through

distributors, wholesalers, or pharmacies.

       35.     Then, once the generic manufacturer demonstrates bioequivalence and secures

regulatory approval, including an “AB” rating from the FDA—a designation conveying that the

generic alternative has satisfied bioequivalence standards—the generic version becomes subject

to “automatic substitution” laws in effect in most states, including Pennsylvania. These

substitution laws require or allow pharmacists to substitute the AB-rated generic version of a

product for the brand product, unless the prescribing physician specifically requests otherwise.

       36.     However, when manufacturers of off-patent, branded products remove their

products from normal distribution channels and block the sale of samples to would-be generic

competitors, they undermine the very purpose of the Hatch-Waxman Act.

       37.     The Hatch-Waxman process, as described above, was designed “to speed the

introduction of low-cost generic drugs to market.” Caraco Pharm. Labs., Ltd. v. Novo Nordisk

A/S, 566 U.S. 399, 404-05 (2012). Generic firms are typically able to offer lower prices than brand

manufacturers because they do not need to replicate the brand manufacturers’ costly and time-

consuming clinical trials. Recent FDA analysis, for example, has confirmed the association

between generic competition and lower prices, demonstrating that price reductions start with the




14
  Draft Guidance on Tiopronin, U.S. FOOD & DRUG ADMIN. 1 (Jul. 2017), https://www.accessdata.fda.gov/
drugsatfda_docs/psg/Tiopronin_oral%20tablet_NDA%2019569_RC05-17.pdf.



                                                 12
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 13 of 48




first generic entrant.15 The Government Accountability Office has reached the same conclusion,

noting in one recent report that, “[o]n average, the retail price of a generic drug is 75% lower than

the retail price of a brand-name drug.”16 As a result, the FTC has acknowledged, “there are . . . few

things more effective in lowering the cost of prescription drugs than fostering substantial generic

entry upon patent expiration, and letting competitive markets drive prices ever lower.”17

        38.      Generics result in significant patient and taxpayer savings. According to one recent

industry report, in 2017, generics generated a total of $265 billion in savings in the United States,

including $82.7 billion in Medicare savings and $40.6 billion in Medicaid savings.18

        39.      The Hatch-Waxman process described above is a congressionally-mandated

counterbalance between access and innovation—encouraged through exclusivity and patent

periods—that remains a cornerstone of federal drug regulation today.

        40.      Anticompetitive conduct by brand manufacturers, though, threatens this very

structure. The FDA, for example, has recently noted a pattern of “unfair and exploitative practices”

by brand manufacturers “to frustrate or block the sale of a branded drug to a generic firm[,]”19

despite that a “path to securing samples of brand drugs for the purpose of generic drug development



15
   New Evidence Linking Greater Generic Competition and Lower Generic Drug Prices, U.S. FOOD & DRUG ADMIN.
(Dec. 13, 2019), https://www fda.gov/about-fda/center-drug-evaluation-and-research-cder/generic-competition-and-
drug-prices.
16
   John E. Dicken, Drug Pricing: Research on Savings from Generic Drug Use, U.S. GOV’T ACCOUNTABILITY OFFICE
1 (Jan. 31, 2012), https://www.gao.gov/assets/590/588064.pdf.
17
  Maureen Ohlhausen, Understanding Competition in Prescription Drug Markets: Entry and Supply Chain Dynamics
Workshop, FED. TRADE COMM’N at 3-4 (Nov. 8, 2017), https://www.ftc.gov/system/files/documents/videos/
understanding-competition-prescription-drug-markets-intro-keynote-remarks/ftc_understanding_competition_in_
prescription_drug_markets_-_transcript_segment_1.pdf (“Understanding Competition in Prescription Drug
Markets”).
18
  Generic Drug Access & Savings in the U.S.: Access in Jeopardy, ASS’N FOR ACCESSIBLE MEDS. 4 (2018),
https://accessiblemeds.org/sites/default/files/2018_aam_generic_drug_access_and_savings_report.pdf.
19
 Remarks by Dr. Gottlieb at the FTC, U.S. FOOD & DRUG ADMIN. (Nov. 8, 2017), https://www.fda.gov/
NewsEvents/Speeches/ucm584195.htm.



                                                      13
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 14 of 48




should always be available” in order to “improve access and affordability.”20 As the former FDA

Commissioner recently acknowledged, these “anticompetitive techniques” upset “the careful

balance that Congress sought between product innovation and access.”21

           41.      The FTC has also recognized the antitrust implications of when “[s]ome

pharmaceuticals lose patent protection, but then draw no generic entry, allowing the incumbent

firm to maintain high prices[,]” or when “speculators have [bought] up off-patent, single-source

drugs and raised prices dramatically without drawing an immediate competitive response.”22

Defendants’ Anticompetitive Business Practices

           42.      Defendant Shkreli, previously a hedge fund manager, founded Retrophin in March

2011 and served as its CEO until October 2014. Retrophin describes itself as a pharmaceutical

company focused “on the development, acquisition and commercialization of drugs for the

treatment of serious, catastrophic or rare diseases for which there are currently no viable options

for patients.”23 As detailed herein, however, Retrophin’s playbook has three moves: first, acquiring

off-patent, decades-old pharmaceutical products with no intention to invest in research and

development; second, moving the products into a closed distribution system designed to prevent




20
  Statement from FDA Commissioner Scott Gottlieb, M.D., on new agency efforts to shine light on situations where
drug makers may be pursuing gaming tactics to delay generic competition, U.S. FOOD & DRUG ADMIN. (May 17,
2018), https://www fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm607930.htm.
21
  Statement from FDA Commissioner Scott Gottlieb, M.D., on new agency actions to further deter ‘gaming’ of the
generic drug approval process by the use of citizen petitions, U.S. FOOD & DRUG ADMIN. (Oct. 2, 2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm622252 htm.
22
     Understanding Competition in Prescription Drug Markets at 4.
23
  Retrophin Accounts Agreement to Acquire Manchester Pharmaceuticals, RETROPHIN (Feb. 12, 2014),
http://ir retrophin.com/news-releases/news-release-details/retrophin-announces-agreement-acquire-manchester-
pharmaceuticals.

                                                         14
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 15 of 48




generic competition; and third, re-pricing the products to reap supracompetitive profits at the

expense of patient health and consumer welfare.

           43.      Under Shkreli’s direction, Retrophin applied this business model to multiple

commercial acquisitions. In February 2014, for example, Retrophin acquired non-party

Manchester Pharmaceuticals LLC, a specialty pharmaceutical company focused on rare disease

treatment. With this acquisition, Retrophin acquired the rights to Chenodal®, an FDA-approved

pharmaceutical product.

           44.      In an investor presentation dated February 13, 2014, Retrophin touted Chenodal as

an effective treatment for gallstones as well as the “standard of care” for CTX, a rare genetic

disorder that—“without Chenodal treatment”—“can be lethal[.]”24 Retrophin was unequivocal

about its distribution plans for the drug—it quickly moved to a “[c]entric specialty pharmacy

distributor” model, wherein “[abbreviated new drug application] filings are impossible unless

generic company illegally penetrates specialty distributor [model].” This closed distribution

system, as Retrophin frankly noted, “does not allow for generics to access product for

bioequivalence study.”25

           45.      Retrophin further highlighted its plans to employ a “specialty salesforce with a

targeted commercial footprint.”26




24
     Senate Report Hr’g Ex. 3 at 5-7.
25
  Id. at 12 (emphasis added). Indeed, without the Thiola samples, it was impossible for Spring to submit an
Abbreviated New Drug Application (“ANDA”) to the FDA, putting Spring in a very different position than the
plaintiff in Roxane Labs., Inc. v. SmithKline Beecham Corp., No. 09-cv-1638, 2010 WL 331704 (E.D. Pa. Jan. 26,
2010). See also Out Front Prods., Inc. v. Magid, 748 F.2d 166, 168 (3d Cir. 1984) (“businesses that are hindered from
forming or from entering a new market come within the zone of interests protected by the antitrust laws and may
maintain suit for damages and for injunctive relief.”).
26
     Senate Report Hr’g Ex. 59 at 2.



                                                        15
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 16 of 48




           46.      Retrophin’s business model—closed distribution and specialty sales—created an

artificial monopoly that allowed Retrophin to profit from price gouging. As Shkreli later boasted

on a presentation slide entitled “Track Record of Successful Transactions,” Retrophin “[i]ncreased

Chenodal price 5x with no pushback from payors.”27

           47.      Under Shkreli’s direction, Retrophin replicated this same business model with

respect to Thiola and implemented an even greater price increase.

           48.      According to emails produced in connection with the Senate investigation, a

member of Retrophin’s business development team “discovered the Thiola opportunity,” which

Shkreli saw as “very simple and Manchester [Pharmaceuticals] like.”28 On May 3, 2014, while the

deal was “still a medium stage negotiation and may not come to fruition,” Shkreli described the

opportunity to an investor as follows: “We’d pay $1m to acquire a drug called Thiola, which is the

only treatment for a rare disease called cystinuria . . . . The drug does $1.2m in sales. It is woefully

underpriced and would not stop selling at orphan prices. With new pricing we estimate sales of

$20 to $40 million. Almost 95% EBITDA margins . . .. A $100m present for you this morning.”29

           49.      Less than one month later, the licensing deal was done. As Jim Self—Mission’s

Vice President of Corporate Business Development—noted in a May 30, 2014 email to Shkreli,

“This was seriously the fastest I’ve ever seen these types of deals get done. Nice job of removing

the minutia and keeping the rails greased.”30




27
     Id.
28
     Senate Report Hr’g Ex. 1 at 3, Ex. 10 at 2.
29
     Senate Report Hr’g Ex. 10 at 2 (emphasis added).
30
     Senate Report Hr’g Ex. 17 at 1.



                                                        16
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 17 of 48




           50.      In terms of deal mechanics, Retrophin acquired an exclusive license to market, sell,

and commercialize Thiola in the United States pursuant to the Agreement. In exchange, Mission

received an upfront license fee of $3 million, in addition to guaranteed minimum royalties each

year of $2 million or 20% of net sales.31

           51.      The Agreement also required Retrophin to appoint Alamo, then Mission’s

Pennsylvania-based subsidiary, as the “exclusive provider of sales force services” pursuant to an

incorporated “Master Services Agreement,” providing Mission an additional form of

compensation under the exclusive deal.

           52.      Retrophin’s documents and public filings reveal the integral and ongoing role that

Alamo, Mission, and Eversana played (and continue to play) in Retrophin’s business scheme.

Alamo, for example, is referred to in Retrophin’s documents as both “Mission’s contract sales

force business” and the “Retrophin nephrology/urology sales force”—a key piece of Retrophin’s

revenue-growth strategy.32 Mission, meanwhile, is referred to as Retrophin’s “great partner,” with

whom Retrophin planned—as early as May 2014—to develop a higher-dosage Thiola formulation

to replace the existing, off-patent 100mg tablet.33 Mission also agreed that it would only produce

and sell a generic tiopronin product if a third party’s generic tiopronin product somehow first

entered the market, thereby literally withholding the benefits of generic competition from

consumers.34




31
     Retrophin, Inc., Annual Report at 8 (Form 10-K) (Mar. 11, 2015).
32
     Senate Report Hr’g Ex. 15 at 2, Ex. 18 at 9.
33
  Senate Report Hr’g Ex. 1 at 2-3 (“With our partner Mission, . . . [o]ur intent is to remove our legacy products from
the channel as soon as new products are available, which is often called a ‘hard switch.’”). Indeed, Retrophin began
selling a patent-pending reformulation of Thiola in July 2019.
34
     See Trademark License & Supply Agreement at 7, ECF No. 41-2.



                                                          17
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 18 of 48




           53.      After acquiring the rights to Thiola, Retrophin moved the drug into closed

distribution, candidly acknowledging in its Thiola-licensing investor call from May 2014: “We do

not sell Retrophin products to generic companies. . .. The specialty pharmacy distribution model

takes the AB substitutable rating that generics get and neuters it. . .. This whole model that generics

rely upon is turned upside down[.]”35

           54.      Retrophin was equally blunt in its investor presentation from May 2014: “Similar

to Chenodal, Retrophin will place Thiola into closed distribution. Closed distribution system

prevents generics from accessing the product for bioequivalence studies.”36

           55.      Specifically, under its exclusive license, Retrophin appointed Defendant Eversana

as the exclusive distributor of Thiola in the United States. Eversana acts as the exclusive

“pharmacy” for patients and healthcare providers seeking Thiola. Both in intent and effect, this

closed distribution system precluded sales of Thiola to generic manufacturers such as Plaintiff.

           56.      Protected from competition by its exclusive license and closed distribution system,

Retrophin then significantly raised the price of Thiola. Indeed, despite acknowledging publicly

that Thiola is the “standard of care” for cystinuria and promising to “understand the plight of

patients who are abandoned by the pharmaceutical industry,”37 Retrophin turned around and

instituted an immediate price hike in accordance with Shkreli’s drug pricing philosophy: “[d]rugs




35
  Senate Report Hr’g Ex. 1 at 3 (emphasis added). As described above, “AB substitutable” refers to generic drugs
that have been approved by FDA as bioequivalent to a brand drug and thus subject to states’ generic substitution laws,
which require or allow pharmacists to substitute the AB-rated generic version for brand products, unless the
prescribing physician specifically requests otherwise.
36
     Senate Report Hr’g Ex. 18 at 8 (emphasis added).
37
     Senate Report Hr’g Ex. 1 at 1-2.



                                                         18
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 19 of 48




are typically non-discretionary and consumers are relatively price insensitive . . .. Exclusivity

(closed distribution) creates a barrier and pricing power.”38

           57.      Specifically, shortly after acquiring the rights to Thiola, Retrophin raised the

product’s price from $1.50 per tablet to $30.00 per tablet—an increase of nearly 2,000% for a drug

that is initially dosed at three tablets per day.39

           58.      Later, Shkreli lauded this effort as a case study in “successful transactions”—

“Increased price 21x with no pushback from payors.”40

           59.      This conduct drew criticism from doctors and patients, caught the attention of the

media, and prompted scrutiny from the government.41 As noted above, beginning in November

2015, two United States Senators—Senator Susan Collins of Maine and Senator Claire McCaskill

of Missouri—led a bipartisan investigation into select companies’ drug pricing strategies,

including Retrophin’s. This investigation involved, among other efforts, three congressional

hearings, the review of thousands of documents, and multiple interviews with patients, doctors,

industry executives, and consumer advocates. As Senator McCaskill observed, “The hedge fund

model of drug pricing is predatory, and immoral for the patients and taxpayers who ultimately foot

the bill—especially for generic drugs that can be made for pennies per dose.”42




38
     Senate Report Hr’g Ex. 59 at 5 (emphasis added).
39
     Senate Report at 42.
40
     Senate Report Hr’g Ex. 59 at 3.
41
  See, e.g., Ariana Eunjung Cha, Senate launches investigation into drug pricing at ‘pharma bro’ company Turing,
three others, WASH. POST (Nov. 4, 2015), https://www.washingtonpost.com/news/to-your-health/wp/2015/11/04/
senate-launches-investigation-into-drug-pricing-at-pharma-bro-company-turing-three-others/.
42
  Collins, McCaskill Release Committee Report of Bipartisan Drug Pricing Investigation, SUSAN COLLINS U.S.
SENATOR FOR ME. (Dec. 21, 2016), https://www.collins.senate.gov/newsroom/collins-mccaskill-release-committee-
report-bipartisan-drug-pricing-investigation.

                                                        19
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 20 of 48




           60.      Even after the congressional investigation into its business practices, Retrophin, in

concert with Mission, Alamo, and Eversana, continue to implement, extend, and profit from the

unlawful monopoly initially set up under Shkreli’s direction.

           61.      Other senior executives at Retrophin were also involved in advancing this scheme.

Steven Aselage—Retrophin’s President and Chief Operations Officer when Shkreli was CEO, and

successor CEO following Shkreli’s departure—was acutely aware of efforts to prevent generics

from obtaining samples. For example, an email to Mr. Aselage demonstrates that Retrophin

executives actively monitored purchase orders to ensure that none of the interested purchasers

were a “conduit for a generic manufacturer.”43

           62.      In addition, the Agreement has been amended several times since Shkreli’s

resignation, including a March 2016 amendment to include the new development project for

Thiola, and a November 2017 amendment to extend the initial license term through May 2029.

           63.      Mission, for its part, continues to manufacture and supply Thiola exclusively to

Retrophin and obtains, by agreement, a direct financial benefit from its participation in this

anticompetitive distribution scheme. On information and belief, Alamo continues to serve as the

exclusive sales force services provider for Thiola, and thus financially benefitting from

Retrophin’s anticompetitive distribution scheme.

           64.      Retrophin’s most recent 10-Q, filed on October 30, 2019, makes clear that it

continues to view generics as a threat to its “sales and profitability,” and it continues to operate the

closed distribution system in concert with Mission and Alamo. As described above, this scheme

had both the intent and effect of precluding any generic firm from acquiring samples of Thiola in

sufficient quantities necessary to satisfy FDA-required bioequivalence testing.


43
     Senate Report Hr’g Ex. 37 at 1.

                                                     20
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 21 of 48




       65.     Furthermore, as described below, each of Retrophin, Mission, Alamo, and Eversana

refused to sell samples of Thiola to Plaintiff, even at market prices, sacrificing short-term profits

to achieve anticompetitive ends.

       66.



       67.



                                        Thiola EC purports to be a time-release version of Thiola.

According to SEC filings, Retrophin has filed one or more patent applications covering Thiola EC.

Visitors to www.thiola.com, Retrophin’s website for Thiola, are confronted immediately with the

following pop-up advertisement for Thiola EC:




                                                 21
       Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 22 of 48




This pop-up advertisement is evidence of a “soft switch,” i.e., Retrophin’s attempt to persuade

patients to purchase a new patent-pending drug instead of the unpatented existing Thiola. Soft

switches are a type of product-hopping that monopolists use to preserve their monopoly position.




                                              22
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 23 of 48




       68.     This soft switch is consistent with Retrophin’s strategy of using product hopping to

extend its monopoly and exclude generic competition for Thiola, as revealed in this PowerPoint

slide mined from an archived version of Retrophin’s website: 44




       69.




44
    Retrophin Thiola License Presentation dated May 30, 2014, at 9 (archived on Oct. 5, 2014),
http://web.archive.org/web/20141005103525/http:/www.retrophin.com/pdf/ThiolaInvestorCCPresentation.pdf.



                                                  23
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 24 of 48




        70.




Spring’s Efforts to Develop a Generic Version of Thiola

        71.      Spring Pharmaceuticals, LLC was formed in November 2017 for the specific

purpose of bringing new generic drugs to the U.S. market that would directly compete with existing

off-patent, sole-sourced, and overpriced branded drugs used in the treatment of rare diseases. Prior

to its formation, Spring’s founders had selected a generic version of Thiola to be the company’s

first product.

        72.      Before Spring can market any generic version of Thiola, it must receive approval

from the FDA that its proposed generic product is indeed “bioequivalent” to Thiola. Such approval

is conditioned on testing that requires that Spring obtain samples of Thiola.

        73.      Accordingly, Spring contacted wholesalers, distributors, pharmacies, and other

consultants about procuring Thiola samples. Spring was informed that Thiola was not available in

normal distribution channels.

        74.      Spring turned to the exclusive licensee of the product—Retrophin. On January 17,

2018, Spring submitted a web inquiry through Retrophin’s corporate website, noting that it was

looking for product information. On January 18, 2018, a Retrophin representative e-mailed Spring

and asked for additional details concerning Spring’s request. In response, Spring explained that it




                                                24
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 25 of 48




was seeking Thiola samples for generic drug development and asked to purchase the samples from

Retrophin. Spring received no response from Retrophin to this request.

       75.      Meanwhile, on January 18, 2018, Spring wrote directly to the drug manufacturer,

Mission, informing it that Spring was a generic pharmaceutical company developing a generic

version of Thiola. Spring offered to purchase samples of Thiola. Spring did not receive a response

from Mission.

       76.      On January 19, 2018, Spring faxed a similar letter to a number listed on Retrophin’s

Thiola web portal, again offering to purchase samples of Thiola for bioequivalence testing. In

response, Spring received an email from Eversana stating that it would not sell Spring the requested

Thiola samples.

       77.      Rebuffed by Mission, Eversana, and Retrophin, Spring pursued alternative

channels through which it might obtain samples of Thiola, including two specialty pharmacies,

both experienced in acquiring samples of branded pharmaceutical products for interested generic

manufacturers, as well as a third company that advertises its ability to access an “extended variety”

of pharmaceutical products. Spring was unable to procure Thiola from these sources.

       78.      In June 2018, Spring sent letters via certified mail to Retrophin and Mission again

requesting the opportunity to purchase Thiola and stating its willingness to pay market prices for

them. Once again, Spring received no response.

       79.      On August 9, 2018, Spring sent a letter to Alamo by certified mail, similar in form

to the previous letters sent to Mission and Retrophin—requesting the opportunity to purchase

Thiola samples and stating its willingness to pay market prices. Spring received no response.

       80.      Retrophin, Mission, Eversana, and Alamo each declined to sell the required

samples to Spring, even at market prices. As a result, Spring could not commence the testing and



                                                 25
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 26 of 48
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 27 of 48
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 28 of 48
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 29 of 48
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 30 of 48
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 31 of 48




         88.      The defining characteristic of a generic equivalent is that its reference listed drug

(“RLD”), including its active ingredient, has already been determined to be safe and effective by

the FDA in approving the RLD. Accordingly, a generic applicant can expect that so long as it

develops its product to be bioequivalent to the RLD, its ANDA will be approved.



                                          , Spring believes that the FDA will approve its bioequivalent

generic tiopronin product following review of Spring’s ANDA submission. And considering

Thiola (and Spring’s generic equivalent) is a small molecule, immediate release oral tablet product

containing only one active pharmaceutical ingredient,69 Spring believes that FDA approval of

Spring’s ANDA is certain.

         89.      Indeed, bioequivalent oral solid tablet ANDA products are considered 100%

approvable, provided that the ANDA applicant is willing to address any deficiencies identified by

the FDA in its application. Stated differently, there is no legal, regulatory, or scientific reason why

a bioequivalent oral solid tablet ANDA product will not be approved. This is why FDA determined

that tiopronin should be classified in Part I of the FDA’s List of Off-Patent, Off-Exclusivity Drugs

without an Approved Generic.70 Unlike complex generic drugs classified in Part II, for which



69
  See Chia-Ying Lee et al., Forces influencing generic drug development in the United States: a narrative review, J.
PHARM. POL. PRAC. 9:26, 2016, at 3, available at https://www ncbi nlm nih.gov/pmc/articles/PMC5034442/pdf/
40545_2016_Article_79.pdf (explaining that “small molecule pharmaceutical products are simpler to create” and that
“solid oral forms (e.g., tablets, capsules) and parenteral solutions have a higher likelihood of being easily developed”).
70
  See List of Off-Patent, Off-Exclusivity Drugs without an Approved Generic, U.S. FOOD & DRUG ADMIN. (Dec.
2019), https://www.fda.gov/media/133524/download; see also List of Off-Patent, Off-Exclusivity Drugs without an
Approved Generic, U.S. FOOD & DRUG ADMIN. (Dec. 13, 2019), https://www fda.gov/drugs/abbreviated-new-drug-
application-anda/list-patent-exclusivity-drugs-without-approved-generic.



                                                           31
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 32 of 48
Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 33 of 48
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 34 of 48




products; that is, Thiola, Thiola EC, and any FDA-approved generic version thereof (the “Relevant

Market”).

           95.      As noted above, Thiola treats patients suffering from cystinuria—a chronic genetic

disease that causes recurring kidney stones.

           96.      On information and belief, cystinuria afflicts about 1 in every 10,000 persons, with

approximately 33,000 cases in the United States as of 2019.

           97.      In terms of drug treatment for cystinuria in the United States, there were no

substitutes for Thiola until July 2019, and even now the only substitutes are Defendants’ Thiola

EC products. Retrophin documents made this clear, characterizing Thiola as the “standard of care”

for cystinuria, with the other potential drug product—Cuprimine®—targeted as “inferior” and

“toxic” in terms of safety and efficacy.78 As Retrophin explained to market analysts, Cuprimine is

primarily indicated for a different disease, and in any event, “[p]hysicians prefer Thiola over

Cuprimine because the adverse event profile for Thiola is better. Cuprimine is a very harsh therapy

and patients who are allergic to penicillin are also allergic to penicillamine. Thiola is also believed

to be more efficacious[.]”79 The lack of substitutability is further evidenced by Retrophin’s

boasting that it “[i]ncreased price 21x with no pushback from payors,”80—an increase well in

excess of the 5% price increase economists generally use to determine whether products are

substitutes.81




78
     Senate Report Hr’g Ex. 1 at 1-2.
79
     Senate Report Hr’g Ex. 20 at 1.
80
     Senate Report Hr’g Ex. 59 at 3.
81
  If a seller increases the price of its product by 5% and consumers react by switching to a different product, those
two products are typically considered to be in the same market. See Horizontal Merger Guidelines, U.S. DEP’T OF
JUSTICE § 4.1 (Aug. 19, 2010), https://www.justice.gov/atr/horizontal-merger-guidelines-08192010.



                                                        34
            Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 35 of 48




           98.      Indeed, the lack of substitutes and the inelasticity of demand was precisely why

Retrophin targeted Thiola for its commercial portfolio in 2014. As Shkreli told one investor in

early May 2014, “[t]he next generation of pharma guys (or the smart ones) understand the

inelasticity of certain products. . .. We’d pay $1m to acquire a drug called Thiola, which is the only

treatment for a rare disease called cystinuria.”82

           99.      Retrophin reported net product sales of nearly $55 million from Thiola in 2015.

Those sales increased to $71 million in 2016, $82 million in 2017, and $89 million in 2018.83

           100.     Thiola is off patent and is not protected by any other exclusivity period.

           101.     Thiola is not subject to an FDA-approved Risk Evaluation and Mitigation

Strategies (“REMS”) protocol.84

           102.     Pending the expected regulatory approval, the lower-cost, generic tiopronin product

developed by Spring would be bioequivalent to Thiola and subject to states’ automatic substitution

laws.85

           103.     Courts have recognized that a specific brand product, and a potential generic with

the same active ingredient, may constitute the relevant product market for antitrust purposes.

           104.     The relevant geographic market is the United States of America. FDA regulatory

requirements apply to all drugs sold in the United States. On information and belief, Thiola is

distributed by Defendants to patients located throughout the United States.




82
     Senate Report Hr’g Ex. 10 at 1-2.
83
  Retrophin, Inc., Annual Report at 46 (Form 10-K) (Feb. 27, 2018); Retrophin, Inc. Annual Report at 47 (Form 10-
K) (Feb 26, 2019).
84
  A REMS protocol is a regulatory protocol implemented by the FDA to restrict access to certain drugs that pose
potential safety risks to consumers.
85
  Most states have “automatic substitution” laws, which require or allow pharmacists to substitute the AB-rated
generic version for brand products, unless the prescribing physician specifically requests otherwise.

                                                       35
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 36 of 48




       105.    Retrophin, as the exclusive licensee of Thiola in the United States, is the only

company with an FDA-approved tiopronin product. As a result, at all times relevant to this

Complaint, Retrophin has possessed a 100% market share in the Relevant Market and, indeed, has

complete market dominance in the relevant product and geographic markets.

       106.    Retrophin maintains this monopoly, in concert with Mission, Eversana, and Alamo,

through a closed distribution system, precluding generic entry into the marketplace.

Spring’s Damages and Antitrust Injury

       107.    The actual and continuing injuries to both Spring and competition flow directly

from Defendants’ anticompetitive conduct. As described in detail above, Defendants’ exclusionary

conduct prevented,                         , Spring’s entry into the market as a generic competitor.

By implementing a closed distribution scheme and actively policing sales and product inquiries to

completely eliminate the possibility of generic competitors acquiring the samples of Thiola

necessary for bioequivalence testing, Defendants foreclosed the possibility of generic competition

and fortified their monopoly position.

       108.    Defendants’ conduct caused substantial harm to the competitive process as well as

to individual consumers, healthcare payers, government payers, and taxpayers, all of whom have

been deprived of the primary benefits of generic competition—equivalent products at lower prices.

The anticompetitive effects of Defendants’ conduct are evident from the staggering Thiola price

increases. Defendants’ refusal to deal with potential generic competitors on commercially

reasonable terms, coupled with the Thiola price increases, reveal a predatory intent to stifle

competition at the expense of consumers.

       109.    There are no pro-competitive justifications for Defendants’ refusal to deal. Their

conduct can only be explained by anticompetitive motives, and a desire to foreclose competition



                                                36
         Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 37 of 48




in the Relevant Market. Any proffered justification is mere pretext. As Senator Collins noted in

connection with the Senate’s investigation into Retrophin’s business practices:

        There’s absolutely no reason, according to the medical experts that we’ve talked to,
        to put this drug into a specialty pharmacy or a restricted distribution system other
        than to prevent generics from buying up enough of the drug to produce a lower-
        price generic version. The only exceptions are drugs that have special safety risks.
        And that is not the case here according to what the experts tell us.86

        110.    As detailed above, Spring exhausted all possible legal sources to acquire the Thiola

samples necessary for generic development. As a result of Defendants’ exclusionary and

anticompetitive conduct, Spring was prevented from and/or delayed in securing regulatory

approval and entering the Relevant Market, causing Spring significant harm, including substantial

lost revenue and profits based on product sales. Spring will also be required to pay higher

development costs.

        111.    Absent this anticompetitive refusal to deal, Spring would have entered the Relevant

Market much earlier, and secured a large market share with substantial sales through lower prices

and effective marketing.

        112.    Defendants’ exclusionary and unlawful conduct has injured competition,

competitors like Spring, consumers, and patients alike, while Defendants continue to reap

supracompetitive profits through the maintenance of the illegal tiopronin monopoly.




86
  Senator Susan Collins, Sudden Price Spikes in Decades-Old Rx Drugs: Inside the Monopoly Business Model, U.S.
SENATE SPECIAL COMM. ON AGING, 03:10:18-03:11:00 (Mar. 17, 2016), https://www.aging.senate.gov/hearings/
sudden-price-spikes-in-decades-old-rx-drugs-inside-the-monopoly-business-model.

                                                     37
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 38 of 48




                                            COUNT I
                                  Sherman Act Section 2
                Monopolization and/or Attempted Monopolization – Retrophin

       113.     Plaintiff re-alleges and incorporates by reference paragraphs 1–112 as if fully set

forth herein.

       114.     As detailed above, Retrophin has monopoly power in the Relevant Market,

including the power to control prices. This complete monopoly will remain in place until it is

contested by a bioequivalent FDA-approved generic alternative reaching the market.

       115.     As alleged herein, Retrophin willfully and intentionally engaged in anticompetitive

conduct in order to unlawfully acquire and maintain its monopoly in the Relevant Market, in

violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

       116.     Specifically, Retrophin unlawfully monopolized the Relevant Market through,

among other anticompetitive acts:

                a. Entering into exclusive dealing contracts with Defendants Mission, Alamo, and

                   Eversana;

                b. Moving Thiola into a restricted distribution system designed to exclude generic

                   competition;

                c. Actively monitoring orders to ensure that generic manufacturers do not obtain

                   necessary product samples;

                d. Extending the monopoly through contract amendments;

                e. Artificially seeking to extend the monopoly through soft-switch “product

                   hopping” efforts;

                f. Refusing to sell necessary samples to a generic manufacturer at market prices;

                   and,


                                                38
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 39 of 48




                  g. Failing to negotiate on commercially reasonable terms,

                                                                                        .

       117.       Retrophin’s conduct occurred in, and has had a substantial effect on, interstate

commerce in the United States.

       118.       As a direct, foreseeable, and proximate result of Retrophin’s anticompetitive and

monopolistic conduct, Spring suffered commercial and competitive injuries, with resultant

damages in amounts to be proven at trial, including at least in the following ways: (i) Spring was

foreclosed, or at the very least delayed, from competing in the Relevant Market; (ii) Spring lost

revenue from lost product sales and business opportunities; and (iii) Spring incurred significant

costs and fees.

       119.       As a direct, foreseeable, and proximate result of Retrophin’s anticompetitive and

monopolistic conduct, the competitive process as well as individual patients and payors in the

Relevant Market have been harmed by, among other things, (i) Retrophin’s ability to charge

supracompetitive prices for Thiola, and (ii) reduced choice and diminished access to effective drug

treatments.

       120.

              Spring has been directly harmed and has suffered direct antitrust injury by

Retrophin’s anticompetitive and monopolistic conduct and the resulting harm to competition in at

least the following ways: (i) Spring has been illegally blocked from developing a competing

generic product that would lower prices for consumers; and (ii) Spring has been illegally blocked

from offering a competing product to consumers.




                                                 39
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 40 of 48




        121.    In the alternative, Retrophin has denied access to essential goods, services, or

resources necessary to compete in the Relevant Market, constituting a violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2.

        122.    As detailed above, Retrophin has monopoly control over Thiola. Thiola is an

essential resource for FDA-required bioequivalence testing. Retrophin’s distribution of Thiola,

thus, is an essential facility for the development and production of the generic version of Thiola.

        123.    Spring was practicably unable to procure these samples from an alternate source,

to reasonably duplicate the product, or to otherwise conduct the testing necessary to file an

abbreviated new drug application for its generic version of Thiola.

        124.    It was feasible for Retrophin to provide the Thiola samples on commercially

reasonable terms.

        125.    By implementing a closed distribution system and refusing to provide Spring with

essential samples, despite Spring’s willingness to pay market prices, Retrophin denied access to

an essential resource and has wrongfully maintained its monopoly power with respect to Thiola,

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

        126.    Retrophin has no procompetitive, legitimate business justification for sacrificing

profits by refusing to sell samples of Thiola to Spring on commercially reasonable terms. Its

conduct can be explained only by anticompetitive motives, including the desire to thwart generic

competition in the Relevant Market.

        127.    Courts have recognized that a brand drug manufacturer’s refusal to deal with,

and/or provide necessary samples to, a generic drug manufacturer may give rise to liability under

the essential facilities doctrine.




                                                40
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 41 of 48




       128.     As a result of Retrophin’s unlawful denial of access to an essential facility or

resource, Spring suffered and continues to suffer injury to its business and property, including lost

profits, costs and fees, and lost business opportunities.

       129.     As a result of Retrophin’s unlawful denial of access to an essential facility or

resource, the competitive process has suffered, and continues to suffer. In particular, competition

in the Relevant Market continues to be restrained and foreclosed. The lack of competition deprives

patients and payors of its primary benefits—more choices and lower prices.

       130.     Spring has been directly harmed and has suffered direct antitrust injury by

Retrophin’s unlawful denial of access to an essential facility or resource and the resulting harm to

competition in at least the following ways: (i) Spring has been illegally blocked from developing

a competing generic product that would lower prices for consumers; and (ii) Spring has been

illegally blocked from offering a competing product to consumers.

       131.     Spring requests and is entitled to a judgment that Retrophin has violated Section 2

of the Sherman Act, 15 U.S.C. § 2; to the damages it suffered as a result of that violation, to be

trebled in accordance with the Clayton Act, 15 U.S.C. § 15; and to its costs and attorneys’ fees;

and to an injunction restraining Retrophin’s continued violations.

                                             COUNT II
                                   Sherman Act Section 2
                          Conspiracy to Monopolize – All Defendants

       132.     Plaintiff re-alleges and incorporates by reference paragraphs 1–131 as if fully set

forth herein.

       133.     As detailed above, Retrophin has monopoly power in the Relevant Market,

including the power to control prices. This complete monopoly will remain in place until it is

contested by a bioequivalent, FDA-approved, generic alternative reaching the market.


                                                 41
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 42 of 48




       134.    As alleged herein, Defendants Shkreli, Retrophin, Mission, Alamo, and Eversana

entered into exclusive agreements with the specific intent to monopolize the Relevant Market, in

violation of Section 2 of the Sherman Act, 15 U.S.C. § 2, and similar state laws.

       135.    Each Defendant also took overt acts in furtherance of this conspiracy, as alleged in

detail elsewhere in this Amended Complaint.

       136.    Defendant Shkreli instituted the complained-of unlawful scheme: causing

Retrophin to acquire rights in an off-patent, decades-old drug, with the specific intent to move the

drug into a restricted distribution scheme designed to prevent generic entry, and to thereafter set

and preserve monopoly-level prices, causing harm to potential competitors and consumers.

       137.    Shkreli and Retrophin accomplished this scheme by entering into exclusive

agreements with Mission and Alamo—entities that stood to profit from, and in fact perpetuated,

the unlawful contractual and distribution scheme, even after Shkreli’s departure, and even after

media and governmental scrutiny of Retrophin’s business practices.

       138.    Most recently, by means of their refusal to provide essential samples to Spring,

each of Retrophin, Mission, Alamo, and Eversana has acted for the specific purpose of, and in

furtherance of, monopolizing the Relevant Market.

       139.    Defendants’ conduct occurred in, and has had a substantial effect on, interstate

commerce in the United States.

       140.    As a direct, foreseeable, and proximate result of Defendants’ conspiratorial and

anticompetitive conduct, Spring suffered commercial and competitive injuries, with resultant

damages in amounts to be proven at trial, including at least in the following ways: (i) Spring was

foreclosed, or at the very least delayed, from competing in the Relevant Market; (ii) Spring lost




                                                42
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 43 of 48




revenue from lost product sales and business opportunities; and (iii) Spring incurred significant

costs and fees.

       141.       As a direct, foreseeable, and proximate result of Defendants’ conspiratorial and

anticompetitive conduct, the competitive process as well as individual patients and payors in the

Relevant Market have been harmed by, among other things, (i) Defendants’ preservation of

supracompetitive prices for Thiola, and (ii) reduced choice and diminished access to effective drug

treatments.

       142.       Spring has lost sales and profits and will continue to lose sales and profits, and

consumers have suffered and will continue to suffer from the lack of generic price competition, if

Defendants’ unlawful conduct is not enjoined. Spring was directly harmed and suffered direct

antitrust injury by Defendants’ anticompetitive and monopolistic conduct and the resulting harm

to competition in at least the following ways: (i) Spring has been illegally blocked from developing

a competing generic product that would lower prices for consumers; and (ii) Spring has been

illegally blocked from offering a competing product to consumers.

       143.       In the alternative, Defendants have conspired to deny access to essential goods,

services, or resources necessary to compete in the Relevant Market, constituting a violation of

Section 2 of the Sherman Act, 15 U.S.C. § 2.

       144.       As detailed above, Thiola is an essential resource for FDA-required bioequivalence

testing. Defendants’ distribution of Thiola, thus, is an essential facility for the development and

production of a generic version of Thiola.

       145.       Spring was practicably unable to procure these samples from an alternate source,

to reasonably duplicate the product, or to otherwise conduct the testing necessary to file an

abbreviated new drug application for its generic version of Thiola.



                                                  43
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 44 of 48




       146.    It was feasible for each Defendant to provide, or authorize the provision of, Thiola

samples on commercially reasonable terms.

       147.    By instituting and preserving a closed distribution system designed to prevent

generic entrants, and by refusing to provide Spring with essential Thiola samples, despite Spring’s

willingness to pay market prices, Defendants conspired to deny access to an essential resource,

allowing Retrophin to unlawfully maintain its monopoly power with respect to Thiola, in violation

of Section 2 of the Sherman Act, 15 U.S.C. § 2.

       148.    Defendants have no procompetitive, legitimate business justification for sacrificing

profits by refusing to sell samples of Thiola to Spring at market prices. Their conduct can be

explained only by anticompetitive motives, including the desire to thwart generic competition in

the Relevant Market.

       149.    As a result of Defendants’ unlawful denial of access to an essential facility or

resource, Spring suffered and continues to suffer injury to its business and property, including lost

profits, costs and fees, and lost business opportunities.

       150.    As a result of Defendants’ unlawful denial of access to an essential facility or

resource, the competitive process suffered, and continues to suffer. In particular, competition in

the Relevant Market will continue to be restrained and foreclosed. The lack of competition will

deprive patients and payors of its primary benefits—more choices and lower prices.

       151.    Spring was directly harmed and suffered direct antitrust injury by Defendants’

unlawful denial of access to an essential facility or resource and the resulting harm to competition

in at least the following ways: (i) Spring has been illegally blocked from developing a competing

generic product that would lower prices for consumers; and (ii) Spring has been illegally blocked

from offering a competing product to consumers.



                                                 44
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 45 of 48




       152.     Spring requests and is entitled to a judgment that Defendants have conspired to

violate Section 2 of the Sherman Act, 15 U.S.C. § 2; to the damages it suffered as a result of that

violation, to be trebled in accordance with the Clayton Act, 15 U.S.C. § 15; and to its costs and

attorneys’ fees; and, to an injunction restraining Defendants’ continued violations.

                                           COUNT III
                                   Sherman Act Section 1
                      Conspiracy in Restraint of Trade – All Defendants

       153.     Plaintiff re-alleges and incorporates by reference paragraphs 1–152 as if fully set

forth herein.

       154.     As detailed above, and through the foregoing acts, Defendants entered into a

continuing contract, combination, or conspiracy to unreasonably restrain trade and commerce in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, by artificially reducing or eliminating

competition in the Relevant Market.

       155.     Specifically, beginning in May 2014 and continuing through to the present,

Defendants acted in concert to thwart competition in the Relevant Market by entering into—and

continuing to amend and prolong—an exclusive licensing agreement, and corollary services

agreement, in furtherance of Shkreli’s and Retrophin’s anticompetitive business model.

       156.     These exclusionary agreements are unreasonably restrictive in terms of duration

and market coverage, as they impede the supply and sale of Thiola and serve the anticompetitive

purpose of precluding generic competition in the marketplace.

       157.     Pursuant to these agreements, Mission, Alamo, and Eversana continue to profit

from, and participate in, the exclusionary and unlawful distribution scheme initially devised by

Shkreli and, to this day, perpetuated by Retrophin in concert with Mission and Alamo.




                                                45
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 46 of 48




       158.     The anticompetitive effects of this concerted conduct are clear: generic entrants are

precluded from entering the marketplace, and patients and payors are deprived of lower-cost,

generic alternatives to Thiola.

       159.     Defendants’ unlawful and concerted conduct occurred in, and has had a substantial

effect on, interstate commerce in the United States.

       160.     As a result of Defendants’ unlawful and concerted conduct, effectuated through

exclusive and unjustified agreements, Spring has suffered and will continue to suffer injury to its

business and property, including lost profits, costs and fees, and lost business opportunities.

       161.     Spring requests and is entitled to a judgment that Defendants’ exclusionary and

concerted conduct violates Section 1 of the Sherman Act, 15 U.S.C. § 1; to the damages it suffered

as a result of that violation, to be trebled in accordance with the Clayton Act, 15 U.S.C. § 15; to

its costs and attorneys’ fees; and to an injunction restraining Defendants’ continued violations.

                                            COUNT IV
                Pennsylvania State Law of Unfair Competition – All Defendants

       162.     Plaintiff re-alleges and incorporates by reference paragraphs 1–161 as if fully set

forth herein.

       163.     In violation of the common law of the State of Pennsylvania, Defendants unfairly

competed with Spring by entering into, and continuing, an exclusive and unlawful business

arrangement designed to impede generic competition and to artificially preserve a monopoly at the

expense of consumer health and welfare. Defendants also unfairly competed with Spring by

refusing to sell necessary Thiola samples to Spring despite its willingness to pay market prices.

       164.     Defendants’ conduct constitutes unfair competition because it violates standards of

commercial morality and has substantially interfered with Plaintiff’s ability to compete on the



                                                 46
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 47 of 48




merits of its product, and otherwise conflicts with accepted principles of public policy recognized

by antitrust laws and other common law.

        165.    Defendants’ unfair competition occurred in a course of conduct involving trade or

commerce.

        166.    Spring suffered actual damages that were proximately caused by Defendants’ unfair

competition, including for the reasons set forth above.

                                     RELIEF REQUESTED

        WHEREFORE, for the foregoing reasons, Plaintiff Spring Pharmaceuticals, LLC

respectfully requests that this Court enter an order for Plaintiff and against Defendants, granting

Plaintiff the following relief:

        (a)     That equitable relief be issued in the form of a permanent injunction prohibiting

                any ongoing exclusionary conduct, and unreasonable anticompetitive agreements

                entered into, by Defendants;

        (b)     Awarding Plaintiff damages for losses suffered as a result of Defendants’ actions

                in an amount to be proven at trial, including, but not limited to, compensatory

                damages for Plaintiff’s lost sales and profits on its generic version of Thiola, and

                the disgorgement of any benefit unlawfully retained;

        (c)     Awarding Plaintiff treble damages pursuant to 15 U.S.C. § 15, along with all other

                available statutory damages;

        (d)     Awarding Plaintiff its costs and expenses, including attorneys’ fees and costs; and,

        (e)     Granting Plaintiff such other and further relief as the Court deems just and proper.




                                                 47
        Case 2:18-cv-04553-JCJ Document 105 Filed 02/21/20 Page 48 of 48




                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Spring

Pharmaceuticals, LLC demands a trial by jury as to all issues of right to a jury.



                                                       /s/ Robert F. Ruyak
 Dated: February 10, 2020                            Robert F. Ruyak (Pa. Bar No. 20665)
                                                     Richard A. Ripley (Pa. Bar No. 47460)
                                                     Martin Cunniff (pro hac vice pending)
                                                     Rebecca A. Anzidei (pro hac vice pending)
                                                     RUYAKCHERIAN, LLP
                                                     1700 K Street, NW, Suite 810
                                                     Washington, DC 20006
                                                     Telephone:      (202) 838-1560



                                                         /s/ Joseph E. Wolfson
                                                     Joseph E. Wolfson
                                                     STEVENS & LEE
                                                     1818 Market Street, 29th Floor
                                                     Philadelphia, Pennsylvania 19103
                                                     Telephone: (215) 751-1249
                                                     Facsimile: (610) 988-0808


                                                     Attorneys for Plaintiff
                                                     SPRING PHARMACEUTICALS, LLC




                                                48
